 In the MatterofTHE MAY DEPARTMENT STORES COMPANY, D/B/AFAMOUS-BARRCOMPANYandELEVATOR OPERATORS AND STARTERS,LOCAL 50-E, A. F. L.In the Matter of THE MAY DEPARTMENT STORES COMPANY, D/B/AFAMOUS-BARR COMPANYandLOCAL 372, UNITED RETAIL, WHOLESALE,AND DEPARTMENT STORE EMPLOYEES OF AMERICA, C. I. O.Cases Nos. 14-R-779 and 14-R-794, respectivelySUPPLEMENTAL DECISIONANDORDER SETTING ASIDE ELECTIONSMarch 31, 1945On January 1, 1944, the National Labor Relations Board issued aDecision and Direction of Elections in the above-entitled proceed-ings,1-wherein it found that elevator operators and other general storeemployees of The May Department Stores Company, d/b/a Famous-Barr Company, St. Louis, Missouri, herein called the Company, ingroups more particularly described below, constitute separate unitsappropriate for collective bargaining and directed that separate elec-tions be conducted to determine whether a majority of employees ineither unit desired to be represented by one of the labor organizationsparticipating therein.The Board provided that Elevator Operatorsand Starters, Local 50-E, a labor organization affiliated with theAmerican Federation of Labor, and herein called the A. F. of L., par-ticipate in the election for elevator operators and that Local 372,United Retail, Wholesale, and Department Store Employees of Amer-ica, alabor organization affiliated with the Congress of IndustrialOrganizations, herein called the C. 1. 0., participate in both elections.2On January 28, pursuant to the Board's Direction of Elections, asamended, and in accordance 'with the Rules and Regulations of ther54N.L.R B.2302 The Board initially further provided that in the election among the general storeemployees the American Federation of Labor should have a place upon the ballot. Subse-quent to the issuance of the Decision and Direction of Elections,however, the AmericanFederation of Labor notified the Board that it did not wish to participate in this election.Consequently,on January 20, 1944, the Board amended its Direction of Electionsaccordingly. ,61 N. L.R. B., No. 32.C258 THE MAY DEPARTMENT STORES COMPANY259Board, separate elections were conducted by the Regional Director forthe Fourteenth Region in the separate units noted above.Tallies ofthe balloting were duly served upon the parties.With respect to the results of the election held among elevator op-erators, the record indicates as follows :Approximate number of eligible voters____________________55Valid votes counted---------------------------------------48Votes cast for Local 50-E, Elevator Operators and Starters,A. F. L-------------------------------------------------10Votes cast for Local 372, United Retail, Wholesale, and De-partment Store Employees of America, C. I. 0------------3Votes castagainst participating unions-------------------35Challenged ballots----------------------------------------0Void ballots----------------------------------------------0With respect to the results of the election held among other em-ployees in the general store, the record indicates as follows :Approximate number of eligible voters-------------------- 3,046Valid votes counted-------------------------------------- 2,710Votes cast for Local 372, United Retail, Wholesale and De-partment Store Employees of America, C. I. 0.____--______ 1, 313Votes cast against participating union---------------------- 1, 397Challenged ballots----------------------------------------50Void ballots----------------------------------------------25On February 1, the A. F. of L. and the C. I. O. each filed objec-tions to the conduct of the elections, alleging that the Company hadinterfered with the conduct of the elections and requesting that theBoard set aside the results thereof and direct that new elections be held.On March.23, the Acting Regional Director issued and duly servedon the parties her Report on Objections, finding that there was meritin the objections and recommending that the objections be sustained;that the elections be set aside; and that new elections be held.OnMarch 30, the Company filed Exceptions to the Report on Objections.On May 31, the Board, having duly considered the objections of thelabor organizations, the Acting Regional Director's Report on Objec-tions, and the Company's exceptions thereto, remanded the case to theRegional Director for hearing with respect to the issues raised on theconduct of the ballot.Pursuant to, notice, a hearing was held on June 22, 23, 26, and 28,at St. Louis, Missouri, before Samuel H. Jaffee, Trial Examiner.The Board, the Company, the C. I. 0., and the A. F. of L. appeared,participated, and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues.During the course of the hearing, the C.' I. O. movedto amend its objections.The Company opposed the motion. TheTrial Examiner did not rule upon the motion, which was referredto the Board.The Trial Examiner received evidence on the issues 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDraised by the proposed amendment, subject to a motion to strike ifthe amendment were not allowed by the Board. For reasons whichappear in Section II, below, we find it unnecessary to rule upon themotion.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.The Company'srequest for oral argument is hereby denied.At the close of the hearing on objections, the Trial Examiner pre-pared and served upon the parties a proposed stipulation for correct-ing erratain the official transcript of the hearing on objections.Noneof the parties raised any objection to the proposed stipulation, butthe stipulation was not signed.On January 9, 1945, the Board, hav-ing duly considered the matter, issued and duly served upon the par-ties an order to show cause on or before January 19, 1945, why theofficial transcript of the record made at the hearing on objectionsshould not be corrected in accordance with the proposed stipulation.None of the parties having filed any objection within the time allowed,it is ordered that the official record be, and it hereby is, corrected asset forth in the proposed stipulation.On August 30, 1943, Female Cafeteria & Soda Fountain EmployeesUnion, Local No. 249, X. F. L., herein called Local No. 249, filed a mo-tion to intervene in this proceeding.For reasons indicated in SectionIII, below, the motion is denied.Upon the'entire record in the case, including the evidence adducedat the hearing on objections, the Board makes the following:SUPPLEMENTAL FINDINGS OF FACTI.THE BACKGROUNDOn July 12, 1943, in Case No. R-5331 (14-R-588), pursuant to aDecision and Direction of Election issued therein on June 16, 1943,and after an election held in that proceeding, the Board certified St.Louis Joint Council of the C. I. O. as the statutory bargaining agentof the employees in a unit consisting of the two busheling departmentsin the Company's store.Thereafter, as the Board subsequently foundin Case No. 14-C-872,3 wherein the Company was charged with unfairlabor practices proscribed by Section 8 (1) and (5) of the Act, theCompany, on and after July 19, 1943, wrongfully refused to bargainwith the certified representative, on the ground that the unit of bushel-men was inappropriate. In addition, on or about August 30, 1943,the Company made a unilateral application to the National WarLabor Board for approval of a $2 per week wage increase for about4,500 of its employees, excluding certain craftsmen then covered by3 53 N L.R. B. 1366. THE MAY DEPARTMENT STORES COMPANY261union contracts,but including the employees in the busheling depart-ments.It qualified its application by stating that the latter em-ployees might be excluded therefromif the C.I.O. objected to itsaction.Within the next several days, the Company's employmentsuperintendent,Griffith McCarthy,and its vice president and gen-eral manager, Fred J. Salomon,announced the application to the em-ployes over the store's public-address system.The Company's actionwas also publicized in its store newspaper,Store Chat.In our De-cision and Order in CaseNo. 14-C-872, we found that the aforesaidunilateral application,so timed and announced,wrongfully placedthe C.I.O. "in a position where it would be required to request theNationalWar LaborBoard's deletion of employees it representedfrom respondent's application,or assert its approval thereof, in ordertomaintain a semblance of authority as bargaining representative,"underminedthe C.I.O.'s standing as a statutory bargaining agent,and discouraged the Company's employees generally from union affili-ation, in violation of Section 8 (1) of the Act.4In Case No.14-0-596, instituted by charges filed by the C. I. 0., theBoard on December 14, 1944, issued its Decision and Order againstthe Company,5wherein it adopted in large part the findings set forthin the Intermediate Report of its Trial Examiner,issued October 6,1943.The Board therein found that in 1941,1942, and 1943,the Com-pany had engaged in sundry unfair labor practices within the mean-ing of Section 8(1) and(3) of the Act,following an apparently suc-cessful campaign to defeatthe C.I.O.'s earlier attempt at organiza-tion of its employees in 1937.8Inter alia,we found in that case thatthe Company had discriminatorily discharged or laid off 11 of itsemployees,discriminatorily enforced a no-solicitation rule againstC. I. O. adherents,employed undercover agents to report on its em-ployee^'union activities,and by its course of conduct,includingthreats addressed to employees as well as arguments,belittling theeconomic advantages to be derived from collective bargaining, hadundertaken to discourage membership in the C. I. O.In the course of the proceedings in the present representation case,in compliance with our customary requirement,the C.I.O. filedwaivers, wherein it agreed not to urge as grounds for setting aside theelections in the instant proceedings, either the Company's unfair laborpractices involved in Case No. 14-C-872, in which the Board's Orderhad then issued,or the alleged unfair labor practices involved inCase No.14-C-596,whichwas then pending before us.4 On December 20, 1944, the Circuit Court of Appeals for the Eighth Circuit enforced theBoard's Order in Case No. 14-C-872.6 59 N. L.'R. B 976.6 During the spring and summer of 1937, by means of written and oral anti-union state.ments and threats of discharge, the Company caused its employees to resign from theC. I. O. and discontinue their efforts towardself-organization. 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE CONDUCT OF THE ELECTIONSA. The chronology of eventsPursuant to separate petitions filed by the A. F. of L. ands theC. I. O. on September 9 and October 4, 1943, respectively, and uponevidence adduced at a hearing held in November of the same year,the Board, on January 1, 1944, as noted above, issued a Decision andDirection of Elections and, on January 20, an amendment thereto,finding that elevator operators and other general store employeesat the Company's St. Louis store, excluding,inter alia,employeesin the busheling department, constitute separate appropriate bargain-ing units, and directing that separate elections be held among them,that the A. F. of L. participate in the election for elevator operators,and that the C. I. O. participate in both elections.On January 13, Russell Miller, a Field Examiner in immediatecharge of the elections under the supervision of the Regional Director,gave the Company's representative some general information aboutthe conduct of Board elections and, as part of the regular preparationfor the elections, asked that the Company furnish the Regional Officewith the designated pay rolls, listing in alphabetical order employeeswhom the Company deemed eligible to vote under the Board'sDirection of Elections.On January 15, before details for the con-duct of the elections had been decided, or the day for the electionsset, the Company, on the basis of the Board's Direction of January1, and the information so obtained from Miller, wrote form letterson the Company's regular letterhead "TO EVERY EMPLOYEEofFAMOUS-BARR IN THE ARMED FORCES OF THEUNITED STATES," urging them to vote if in the vicinity of St.Louis on the day set for the elections or, if not, to influence thedecision of their voting friends by written expressions of theiropinions concerning the matter, and mailed them to employees inthe armed forces whom the Company deemed eligible and who,according to the Company's personnel. records, were then located incontinental, United States.A copy of this letter, marked Appendix 1and attached hereto, is made a part of this Supplemental Decision.On Monday, January 17, a pre-election conference at the Board'sRegional Office was attended by Field Examiner Miller and otherrepresentatives of the Regional Office, business representatives ofboth labor organizations, and the Company's attorney.No minuteswere kept of this conference, and no written memorandum made,embodying agreements or discussions of election details.The placefor holding the elections was selected and it was decided that theelections be held on Friday, January 28,7 and that the polls be open7Friday was chosen as the day for elections,as it was not a "rush day."Busy daysat the store are Mondays, Tuesdays, and Saturdays. THE MAY DEPARTMENT STORES COMPANY263from 7 a. in. to 7 p. m. There was no specificagreementwhetheremployees should vote on company time or on their own time, andthe official elections notice subsequently issued by the Board did notspecifically state."Agents of the Board left the meeting with theunderstandingthat the voting hours allowed employees adequateopportunity to vote on their own time before or after work, at lunchhour, or at appointed rest periods during the day and they antici-pated that employees would vote on their own time.The Company'srepresentative, however, left the meeting with the understanding thatemployees would vote within the hours specified and might vote ontheir own time or on company time.On Tuesday, January 18, the following day, the Company dis-tributed to its employees along with "Store"Chat," the newspaperfor employees written and distributed by the Company, a specialelection bulletin, prepared by the Company and announcing that theLabor Board elections would be held on January 28, from 7 a. m.to 7 p. in., on the seventeenth floor of the Railway Exchange Build-ing; the building housing the store; 9 that the elections would be bysecret ballot; and that the election results would be determined bythemajority of employees who voted. The bulletin recited theBoard's formula for determining the eligibility of voters. It com-mencedwith the bidding :THIS BULLETIN IS ISSUED TO INFORM YOU ABOUTTHE FORTHCOMING ELECTIONKEEP IT FOR REFERENCE FROM NOW UNTIL YOUHAVE VOTEDand concluded with the directive :MAKE UP YOUR MIND TO BE SURE TO VOTEThe Company senta'similar notice by mail to regular extra employeeseligible to vote in the election who were not at work on January 18108In the absence of special notice, Board practice permits employees to vote at anyconvenient time duringwhich thepolls may be open.9 The Company's store atStLouisoccupies the first 12 floors ofa 17-storybuildingProvisions had been made for holding the election on the seventeenth floor of the building,thus not uponcompany property, but withinthe building occupiedby the store.Thevoting placewas thus accessibleto employees within the store and inclementweatherwould notrequire them to don theirouter wraps or leave the building to cast a ballotif they votedafter they had reportedforwork and previous to leaving the store forthe day19 In its Direction of Elections,the Board providedthat regular extra employees who,during the6-month period immediatelyprecedingthe dateof the issuance of the Direc-tion, performedsomework in at least 5 of such months and had worked a sufficientnumber of daysduring the6-month period to represent an average of 10 days permonth should be eligibleto vote. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn Friday, January 21, Field Examiner Miller sent to the Com-pany by messenger official notices of the election with the requestthat the Company post them on bulletin boards throughout the store.These notices, however, were not posted by the Company untilMonday or Tuesday, January 24 or 25, of the following week 11On Saturday, January 22, which was pay day, employees receivedtheir pay envelopes, on which was printed the following admonition.NOTICE-KEEP THIS ENVELOPETake it with you to the polls Friday for identificationOn the same day, the Company issued to "Department Managersand all other Supervisors" a four-page printed bulletin containinginformation about the coining elections.The bulletin stated,inter alia,that voting would be by secret ballot; that the question of representa-tion would be decided by a majority of those who voted; that failureto vote was in effect a vote against the desires of the employees notvoting; and that supervisors should, if possible, contact eligible em-ployees absent from work, and urge them to vote.Managers andsupervisors were further directed to read the bulletin carefully inorder that they might "avoid any personal conduct which might sub-ject" them or the Company "to criticism," and to govern themselvesaccordingly.They were advised that the details concerning the elec-tion had been given them so that they might answer questions askedof them by employees; that they should say nothing to indicate thatthe employees might be prejudiced if they voted for or against theUnion; but they should not volunteer information.They were di-rected to advise employees to vote and to tell them that the electionswould be decided by a majority of the votes cast, but not to indicatehow employees should vote or that reward or prejudice would resultfrom how they voted. They were directed that each employee was tocast his vote as his own judgment dictated and that they were not toattempt to influence the manner of the vote.The instructions fur-ther stated that identification cards, such as Social Security cards orthe employees' last pay envelope, should be taken to the polls foridentification.This bulletin was distributed only to departmentInthe notices of the elections, prepared and distributed by the Company on Jan-uary 18, noted above, the Company informed the employees that the American Federationof Labor would appear on the ballot and participate in the election for employees in thegeneral store unit.This information was in accordance with the Board's original Direc-tion of Elections, issued on January 1.For the reasons noted in footnote 2, above, theBoard, on January 20, amended its Direction of Elections so that the name of theAmerican Federation of Labor would not appear, on the ballot.Due to the Company'sunexplained action in deferring the posting of the official Board notices, its general storeemployees were not officially advised until January 24 or 25 that the American Federationof Labor had withdrawn from the ballot and that they would therefore vote for oragainst the C I. 0. as their bargaining representative. THE MAY DEPARTMENT STORES COMPANY265heads and floormen who had substantial supervisory authority, andupon whom the Company relied as instruments to carry out itspolicies, and was not distributed to non-supervisory employees.On Tuesday, January 25, Fred Z. Salomon, vice president and treas-urer of the Company and general manager in charge of operationsat the Company's St. Louis store, sent to department managers a spe-cialmemorandum containing instructions with respect to the votingof employees.The memorandum, in sum, expresses the desire ofSalomon that all eligible employees vote in the election and thatthey vote at a specific time during working hours in accordance witha schedule of voting to be prepared and effectuated by supervisorswithin each department.Supervisors accordingly, were instructedtodivide employees in their respective departments into votinggroups, to schedule such groups so as to avoid conflict with any em-ployee's regular lunch hour, and to release employees according tothe schedule for voting purposes, recording in each instance the factand the time of voting. Supervisors were instructed to ask eacheligible voter who reported for work on the morning of electionwhether or not he had voted and, if the answer was in the affirmative,to note in writing opposite the name of the employee, "Voted 9 a. M."On the same day, the Company mailed to all regular extra em-ployees eligible to vote summons to report for work on January 28,election day, sending to each an envelope containing a post card anda letter.The post card bore the usual message for calling extra em-ployees to work .12The letter which was unusual and specificallydrafted for the occasion, advised the recipient that January 28 waselection day, that he was eligible to vote whether or not he workedon that day, that eligible employees should vote, and that the pollswere open from 7 a. in. to 7 p. in., and promised that all employeeswho worked in the store on election day would have an opportunityto vote during working hours.The letter concluded with the fol-lowing words:IT IS SUGGESTED THAT YOU KEEP THE ENVELOPE INWHICH THIS NOTICE IS MAILED AND TAKE IT WITHYOU TO THE POLLS FOR IDENTIFICATIONOn Wednesday, January 26, the Company forwarded to Field Ex-aminer Miller a copy of the pay roll which was to determine theeligibility of employees to vote in the election.lg, On the same day,"Extra employees ineligible to vote and summoned for work on election day receivedonly the customary post card.13 The pay roll thus submitted was rendered immediately available to the labor organiza-tions concerned.On January 27, the closing of the Regional Office was delayed until repre-sentatives of the C. I. O. had fully completed their checking of all employees listed on thepay roll and alleged by the Company to be eligible voters.During the course of the elec-tion,50 voters were challenged,some of whom were listed as eligible on the pay roll sub- 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Company mailed to its employees a letter prepared by Salomonand McCarthy, but distributed under the signature of its president,Morton J. May, concerning the election and its significance, noting,in particular, the long struggle of the C. I. O. for recognition asbargaining representative, the voluntary application filed by theCompany for a wage increase and its success in obtaining the same,and concluding with an appeal for voting on election day.May didnot usually write letters to employees.A copy of this letter, towhich further reference is made below, is marked Appendix 2, andis attached hereto, and made a part of this Supplemental Decision.On the same day also, Wednesday, January 26, Salomon's memo-randum in the nature of election instructions, addressed to depart-ment managers and issued on Tuesday, January 25, came-to the atten-tion of the C. I. 0., and its representative promptly complained ofits content to the Regional Director.Field Examiner Miller immedi-ately wrote Salomon, advising him that the Board's representativeconsidered that the memorandum and its provisions constituted aviolation of the agreement reached at the pre-election conference ofJanuary 18; that the Company was giving the employees the impres-sion that the Company and not the Board was conducting the elec-tion; and that, if the Board's representative had felt that the electioncould best be conducted by means of setting schedules for the syste-matic release of voters on company time, a request to this effect wouldhave been made by the Board upon the Company, but that, consider-ing all the circumstances, the Board's representative "thought andstill thinks that a voter should vote, if he wishes to vote at all, onhis own time."Miller concluded by asking that the Company re-scind the instructions and make no further arrangements to releasevoters on company time.A conference with respect to the mannerand time of employees' voting was subsequently arranged for thefollowing day, Thursday, the day before the election.Meanwhile, at about 4:17 p. in., on January 26, McCarthy, as super-visor of personnel, announced to employees at the store over the Com-pany's loud speaker that the, Company had just received notice thatmitted by the Company and challenged by the C 1 O. as supervisory employees.Duringthe course of the hearing on objections,the C I 0 moved to amend its objections to theconduct of the elections, alleging for the first time as an additional ground for setting asidethe elections,that, due to the Company's delay in submitting the pay roll,the C I. 0 hadhad insufficient time to check the eligibility list and that for this reason supervisory em-ployees voted unchallenged in the election for general store employeesThe Companyopposed the motion on the ground that the matter alleged and recited as the basis for objec-tions, if true,was known to the C. I.0 both at the time of the election and when it filed itsoriginal objections to the conduct of the election on February 1, 1944, and that the motionto amend the objections at the hearing on objections was thus untimely filed.The TrialExaminer referred the motion to the Board,but permitted the parties to introduce evidenceupon the issues raised, contingent upon the Board's ruling upon the motion.Since we areof the opinion that the evidence adduced does not support the allegations urged by theC. I. 0., we find it unnecessary to rule upon the motion to amend the objections. THE MAY DEPARTMENT STORES COMPANY267its application of August 1943 for a store-wide salary increase had beenfinally approved by the National War Labor Board and assured themthat, although some modifications had been made in the original appli-cation,most of the employees would receive the full amount of theincrease and back pay from August 1, 1943; that the Company wouldtake further action to see that none of the employees affected by thechanges would be in the end disappointed; and that details of thematter would be available to employees as soon as received by theCompany, but that the employees could be assured that all "obstacleshad been overcome" and that the increase pay would go into effect assoon as the full text of the order was received and the necessary clericalwork done:On January 27, while conferences were being held between the Com-pany and the Board representatives concerning the Company's votingplans, and the advisability of proceeding' further with the electionsscheduled for the following day was being considered in the RegionalOffice, the Company proceeded to send to 364 employees reported absentthat day 15 telegrams to the following effect :You are reminded of importance of casting your vote Friday inRoom 1730, Railway Exchange Building, at Labor Board secretelection.Be sure to come and vote if possible, even if unable towork Friday.On the same day the Company also distributed to employees who hadreported for work bulletins headed "LAST MINUTE INFORMA-TION ABOUT THE ELECTION," giving directions how to get tothe polls and emphasizing that employees did not need to put on theirwraps to go outside the building to vote,16 that every eligible employeemight vote on store time, and that, when they went to the polls, theyshould "be sure to take along a pay envelope or some other convenientmeans of identification."This bulletin was prepared before the Com-pany received word from Field Examiner Miller protesting the ar-rangements made by the Company for the dismissal of groups ofemployees at regular intervals during the day for the purpose of voting,but was distributed while conferences were pending between represen-tatives of the Company and the Board concerning this issue.Near the close of the day, an agreement was finally reached betweenthe Company and Miller, wherein the Company agreed not to release11McCarthy's announcement of the approval of the war Labor Board of the wage increasesought by the Company,and the subsequent comments by Salomon on the same matter, arenot intelligible in the absence of an understanding of the circumstances surrounding theCompany's original application for the increase in August 1943, which were very familiarto employees who heard these several remarks and must have interpreted them in the lightof the circumstancesSee Section I,supra.15McCarthy testified that it was not normal for 364 employees to be absent, but that thewinter of 1943-1944 was not a normal season,18Employees prepared to vote on their way to or from work would normally be dressed intheir outside wraps. 268DECISIONSOF NATIONALLABOR RELATIONS BOARDvoters in groups for voting, as set forth in its original instruction todepartment managers issued on January 18, or to keep any record ofthose employees who had or had not voted. The Company insisted upongiving employees paid time for voting during working hours, and itwas accordingly agreed that the Company should, without more, posta voting schedule in each department, advising employees when theymight conveniently be released for voting during working hours.It was distinctively understood that employees should vote, if theyvoted at all, on their own initiative and that supervisory employeesof the Company would not direct them- when to vote or record thefact and time of their voting.On the same day, January 27, near closing time, Salomon brieflyaddressed employees at the store over the loudspeaker, saying that hewanted to draw their attention to some matters about the election;that since he knew they were anxious- to get home and he did not wishto delay them, he had written out what he wished to say and a copyof his remarks would be distributed to employees as they left the store;and that he trusted they would find what he had to say very inter-esting and would read the document carefully. In his talk Salomonreferred again to the approval of the wage increase by the War LaborBoard previously announced by McCarthy and to the payment of thefull amount of back pay within a few days, and concluded with thefollowing urgent appeal to employees to vote :In my printed remarks which will be handed to you I haveurged you to be sure to vote in the election tomorrow. I want tomake that just as strong as I can.Your opinion on the questionwill not be counted unless you vote. I urge each of you to vote.Remember, if you don't vote, it is just like voting against whatyou want. So be sure to vote.As the employees left the store, they received a copy of the printedremarks to which Salomon had referred in his address.A copy ofthis document, marked Appendix 3, is attached to this SupplementalDecision and made a part thereof.On the morning of January 28, the day of the election, as soon asthe day's attendance records were available, the Company sent tele-grams to 53 absent eligible employees, who had worked on January 27,urging them to vote.These telegrams were similar to those sent onJanuary 27, but referred to the election day as "today," rather thanas "Friday."'About 9 :15 a. in., Harold Hudson, a Field Examiner attached to theBoard's Regional Office, was sent to assist Field Examiner Miller, whowas the Board representative in direct charge of holding the elections.Making a trip through a portion pf the store in the discharge of hisduties,Hudson discovered that, contrary to the agreement reached by THE MAY DEPARTMENT STORES COMPANY269the Company and Miller in the afternoon of the previous day, super-visors in at least two selling departments were following Salomon'soriginal instructions of January 25 with respect to releasing employeesto vote and recording the fact of their voting.17The Company admitsviolation of its agreement with Miller respecting the two selling de-partments at its store 18In the course of his duties Hudson surveyed the polling premiseson the seventeenth floor and its approaches.The room set aside forthe purpose appeared small for the large number of voters to beaccommodated, and in the early part of the morning long lines ofemployees were waiting an opportunity to vote.This congestionlaterdecreased.There was no disorder in the polling room.Through inadvertence, there were displayed no official badges identi-fying official observers and Board representatives as such.Leaving the seventeenth floor, Hudson made his way to the streetfloor and passed through the elevator lobby into the store proper.As he entered the store, Hudson noticed that a man, standing in theaisle leading to the door into the elevator lobby, was addressing someremarks to employees' passing him in groups to go through the doorleading from the store into the elevator lobby.This man, unknowntoHudson, was later identified as Floorwalker Weigel.Hudson ac-costedWeigel, saying, "I am an agent of the National Labor Rela-tions Board and who are you and what are you doing?"Weigelidentified himself and answered that he was reminding employees tohave their identifications with them in order that they might not besent back from the polls". In answer to Hudson's question why hewas doing this, Weigel said that it was a "service" to the employees.Hudson asked Weigel to discontinue his activities and to leave thearea.Weigel agreed to do so, and Hudson continued on his way.Weigel thereafter reported the incident to Salomon, the generalmanager, who told him not to standnearthe door to the lobby, todiscontinue making such remarks to employees, and to notify Salo-17 In a third department an eligible employee himself recorded the fact of his voting onthe voting schedule and thereafter explained to Hudson that he had done so in uncertaintyand ignorance of what procedure might be expected of him after voting in accordance withthe schedule.18Hudson also discovered that wrappers and cashiers working alone and stationed inseveral parts of the store were being released to vote, according,to a schedule, at intervalsduring the day by regular relief operators assigned for general relief purposes,and that thetime and facts of the voting of these employees became thus marked by supervisors incharge of supplying the necessary reliefThe Company does not consider that the orderlyrelease of these operators for voting is a violation of the spirit of its agreement with Miller,since Miller consented to the Company's request that eligible employees have an opportunityto vote on company time, and only by the kind of relief which was thus supplied couldworking time be made available to such employees for voting purposes.No previous pro.vision, however, was made for excepting these employees from the agreement not to dismissemployees for voting, although their working conditions were well known to the Companyat the time the agreement was made.639678-45-vol 61-19 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDmon or some official of the Company if the individual claiming tobe a Board representative again appeared.About an hour later, Hudson returned to the same area and observedWeigel again addressing remarks to employees as they passed him ontheir way toward the elevator lobby.1'Following a group of girlsinto the lobby, Hudson learned that Weigel had reminded employeesconcerning their identification cards for voting, a practice which hehad, a short time earlier, agreed to abandon.Hudson again accostedWeigel and asked him if he were the man to whom Hudson hadspoken earlier in the day.Weigel thereupon motioned to Salomon,who was standing a short distance away. Salomon approached Hud-son and asked him who he was and what he was doing in the store.Hudson replied that he was an agent of the Board, and Salomonasked for his credentials. , Salomon did not recognize Hudson as aBoard representative with whom the Company had had dealings inthe past, and Hudson, having had no previous dealings with repre-sentatives of the Company, did not identify Salomon as the managerof the store.Hudson questioned Salomon's identity and his au-thority to challenge Hudson's presence in the' store.According toHudson, Salomon became boisterous, attracting the -attention of agreat number of people, and denied Hudson's right to ask questionsand ordered him from the premises.Angered by Salomon's noisyremarks accompanied by profanity, which Salomon denies, but whosedenial we do not credit,20 Hudson, who had reached into his pocketfor his credentials, decided not to proffer them for Salomon's in-formation, and told Salomon that he would not show his credentials,but would take Salomon, or anyone else whom Salomon might ap-point, to the voting place on the seventeenth floor of the building,where Hudson would be identified by a known Board representative.Salomon summoned a store policeman and told him to eject Hudsonfrom the store unless he showed his credentials.After some con-versationwith the policeman, Hudson left the store.Hudson'sdeparture from the premises left the store approaches to the pollsunattended by any Board representative.In the meantime the elections were proceeding.Employees, regularand part time, continued to vote.For their identification at thepolls, a large percentage of the voters proffered envelopes or letterspreviously supplied to them by the Company for the purpose. Someemployees presented May's letter of January 26; others, pay envelopes.Regular extra employees presented the post cards summoning themto work for the day, or the letter which accompanied the post card,19On this occasionWeigel wasstanding at a greater distance from the door and not insight of the elevator lobby20Weigela as not called as witness.Except thatSalomon denies the use of profanitytowhich Hudson testified,SalomonsubstantiallycorroboratesHudson's version of theincident. THE MAY DEPARTMENT STORES COMPANY271or the envelope containing the post card and the letter.To'employeeswho had brought no identification to work with them, the Companysupplied cards specially printed for the purpose.National Labor Relations Boardelection, January 28, 1943,Famous-Barr Company.Per ------------The cards were signed by the assistant superintendent or anothersupervisor. 21At the conclusion of the elections, the results were announced, andboth unions lost the elections.B. ConclusionsThe A. F. of L. alleges (1) that the Company intimidated, coercedand otherwise threatened employees to vote contrary to their wishes;and (2) that immediately prior to the election the Company, throughpressure, forced a decision for approval of a voluntary wage increasefrom the War Labor Board and announced such increase to counter-act union activities and influence the election.The C. 1. 0. alleges(1) that the Company directed its supervisors to set up a schedule ofvoting for the purpose of interfering with employees in their votingin the elections; (2) that the Company by letters, circulars, and publicspeeches coercive on their face influenced the balloting; (3) that theCompany and not the Board conducted the election; (4) that duringthe election period supervisory employees engaged in surveillance andobservation of employees while proceeding to the polls; and (5) thatsupervisory employees urged, warned, threatened, and persuaded em-ployees against voting in favor of the C. 1. 0.We are of the opinion that the facts above recited, and the entirerecord in the case, substantiate the unions' objections and establishthat the elections cannot be regarded as reflecting the free and un-trammeled choice of the Company's employees.Beginning on Jan-uary 15 with an appeal to the employees on military leave to exert theirinfluence on the voters at home, 22 and continuing with sustained21About 1 : 30 p. m., on the afternoon of election day, the Company distributed dis-count notices,indicating days when employees might purchase articles in designateddepartments at 20 percent savings. It was customary for the Company to distributesuch circulars two or three times during the course of the year.Other discount noticessubmitted by the Company to show its practice in the matter indicate shorter discountperiods, but there is nothing in the record to show that the distribution of this noticewas not substantially in accordance with the Company'scustom or that the issuanceof the discount notice was untimely.22Although the Company's representative testified that opinions "on both sides" wereanticipated from the letter sent to employees absent on military service,we believe,viewing the whole course of the Company's conduct,that the document was a shrewddevice to stir such employees,normally apprehensive of the widely publicized, difficultadjustment period anticipated after the war, to prevent any change in employmentconditions at home during their absence. 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDpropaganda through January 28, the day of the elections itself, theCompany engaged in a deliberate campaign to defeat the labor organ-izations at the polls. 28To this end, it took upon itself, in effect, theconduct of the elections. It stirred, prodded, and impelled its em-ployees, especially those somewhat disinterested and apathetic, to casta vote.By a series of written and oral communications, 24 whereinitmanifested its hostility to unions, especially the C. I. 0., flaunted itsunfair labor practices in connection with the wage increase, and ap-plied economic pressure in an admixture of clearly implied threatsand promises, the Company made sure that its weight should tip thescales againstthe unions in the elections.The Company expended its time, energy, words, and funds to con-trol the mechanics of the elections and represent itself as the sourceof apparently "official" information pertaining thereto.At everyturn, taking advantage of its intimate daily contact with the em-ployees and its mailing lists, it forestalled the Board's agents inpublicizing the date, hours, and place of the polling and the procedureto be observed by voters, always ubiquitously stressing the Company'sdesire that even short-hour employees should vote during workinghours at its expense.Thus, on January 22, 2 or 3 days before itposted the Board's official election notices, wherein prospective voterswere warned to supply themselves with identification, the Companydistributed specially printed identification material with the em-ployees' pay checks.On January 18, when, as we have noted, itdistributed the first complete, and apparently authoritative detailedannouncement of the elections, the Company personally notified eachof the approximately 500 eligible extra employees of this right'tovote and the Company's urgent desire that he should do so. Theextras received further special reminders of the election togetherwith the summons to work mailed to them on January 25. It wasnot until January 26 that the Company forwarded to the Board itslist containing the names of these persons, whose eligibility was de-termined by facts peculiarly within the Company's knowledge. Inaddition, the Company educated its supervisors to pass as informantsconcerning election details, and the supervisors carried out their in-structions, and the eleventh-hour agreement that the supervisorsshould not take the initiative in sending employees to the polls, orrecord the identity of voters, was violated in two departments.Wethink that this conduct justifies the C. I. O.'s allegation that the Com-23An employer's right of comment on unionism does not justify"an organized cam-paign or a protracted distribution of propaganda."Peter J. Schweitzer,Inc. v. N. L. R. B.,144 F. (2d) 520, 525.24Note the three letters sent through the mail to several hundred employees ; thetwo telegrams;the four items of printed material distributed in the store;and the threeloudspeaker- addresses in the space of 10 days.Voting schedules posted in departmentsthroughout the store-on election day brought the Company's desire for votes immediatelyand insistently to the attention of all employees. THE MAY DEPARTMENT STORES COMPANY273pany, not the Board, conducted the election, at least from the em-ployees' point of view 25This is the first case in which we have hadoccasion to consider officiousness of this type and its effect upon aBoard election.We regard it as serious interference, for .in our judg-ment the chief and unique value of the representation polls conductedby our agents derives from the fact that the opportunity to vote isafforded, the exercise of that opportunity is protected, and the secrecyof the ballot is guaranteed by the disinterested agency of the FederalGovernment which exists for the express purpose of protecting em-ployees in the exercise of their right to self-organization and collectivebargaining through freely chosen representatives.Any intermed-dling, by an employer or any other person or organization, willful orotherwise, which tends to create the impression that an agency otherthan the Board is sponsoring and conducting an election held in thecourse of proceedings under Section 9 (c) of the Act, negates the verypurpose for which the election was directed.The Company's campaign to get out the vote-against the unions-isequally objectionable.We have held that an employer can properlyencourage his employees to vote so long as he limits his encouragementto that end, and says nothing calculated to influence the employees inthe way they should vote.26 That is not what happened here. Passingthe question whether the term "encouragement" fairly characterizesthe diverse tactics used by the Company here to force the franchiseupon its employees, we are constrained to conclude that it exerted itsutmost efforts to induce a vote against the unions, especially the C. 1. 0.,which was competing against no union in the large unit. That theprinted addresses of May and Salomon were anti-union in tenor isperfectly apparent.27Both referred to the Company's adamant posi-tion on the subject of a union-security contract, clearly indicating thatcollective bargaining on' that important subject was foreclosed, so faras the Company was concerned.211Both addresses contained a newfamiliar pattern 29 of rhetorical questions and comments suggestingssThe Company's references to the elections as "Labor Board" elections did not dis-sipate the effect of its officious domination of the preelection scene20 "An employer may properly encourage his employees to vote, so long as he limits hisencouragement to that end and says nothing which is calculated to influence his employeesin the way in which they vote."Matter of Martin Food Products,Inc.,52 N. L. R. B. 1131.21 In view of the Company's assertion of patient silence in spite of the allegedly continu-ing unfair attacks uponit by the C.I.O. over a long period of time, we find no merit in theCompany's contention that the C.I.O. "provoked"its hostile attack immediately before theelections.28Matter of Elkland Leather Company, Inc.,8 N L. R. B 518,enf'd 114 F(2d) 221(C. C. A 3), cert den 311 U. S. 705, andMatter of Harbison-Walker Refractories Co.,43 N. L. R. B 711,enf'd 135 F.(2d) 837(C. C.A ) , Matter of Julius Cohn, d/b/aComas Manufacturing Company,59 N. L. R B. 208,Matter of Tampa Electric Company,56 N. L. It. B. 1270; andMatter of Cameron Can Machinery Company,57 N L R B 1768.29 See the employer's letter inMatter of American Tube Bending Co , Inc.,44 N. L. R. B.121;N. L. R. B. v. AmericanTubeBending Co, Inc.,134 F (2d) 993 (C. C A 2), whichhas been widely copied 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the C. I. O.'s leadership is unreliable; that the C. 1. 0. is interestedonly in the employees' dues and can do nothing to advance their wel-fare; that the cost of union representation compares unfavorably withthe benefits voluntarily accorded by the Company; and that employees'membership or application for membership in the C. I. 0., need notinhibit them from casting their votes against it.The Company pro-claimed the recently approved wage increase as a gratuity it hadsecured for its employees-except the tailors represented by theC. I. O.-despite opposition imputed to the C. I. 0., thus repeatingprecisely the same offense which led us to hold that the original appli-cation for the wage increase and the Company's announcement thereof,constituted interference, restraint, and coercion within the meaningof Section 8 (1) of the Act.80 In conjunction with its repeatedemphasis upon the wage increase, it expatiated upon other economicbenefits which it had conferred upon its employees in the past and,further, twice assured the employees that it would continue to pressforWar Labor Board approval of wage increases and back pay forthose employees who had not been included in the directive just issued.Salomon's remark, anent the forthcoming back pay 81 and the generalincrease, that he "would rather pay it than talk about it" exemplifiesthe subtle but highly effective manner in which the Company madecertain that the War Labor Board's action should have the full impactof a cash bonus placed in the pockets of the employees on their wayto the polls._The Company argues that, particularly in view of its assurancesthat the employees were free to vote as they liked and its avowedintention to continue a policy of "cooperation" with its employees,regardless of the outcome of the election, the addresses of its officialscannot be construed as threatening or coercive.We cannot agree. Inthe context of its elaborate, determined, and obviously expensiveefforts to get out the vote, we view the Company's expressions of hos-tility toward the C. 1. 0., its firm repetition of the open-shop policy, itsenumeration of substantial economic benefits conferred upon the em-ployees when, in Salomon's reiterated words, "nobody forced us," itspromises of continued efforts to secure further wage increases, and30 There is nothing in the record to indicate that the Company just at this time as allegedby the A. F. of L. in its objections "through pressure forced a decision from the War LaborBoard."The Company contends that its duty to its employees required it to announce thedecision promptly and that therefore the announcement of the increase prior to the elec-tions cannot constitute interference with the conduct of the elections.We do not agree,even if it were true (which it is not) that the Company strictly limited itself to an"announcement" of the increase, that the announcement of the increase does not constituteinterferenceper seAs we said in an earlier decision,"elements,regardless of their sourceor of their truth or falsity, which in the experienced judgment of the Boardmade impossiblean impartial test, are grounds for the invalidation of an election "Matter of ContinentalOil Company,58 N. L. R. B. 169. Cf.Matter ofShreveand Company,57 N. L. R. B. 1483 ;Matter of Seneca Knitting Mills, Inc ,59 N. L. R. B 754.is It was emphasizedthat checkscovering back pay would be delivered"in just a fewdays." THE MAY DEPARTMENT STORES COMPANY275its emphasis upon the increase just announced, as an apt illustration of"pressureexerted vocally." 32Despite the Company's declaration of apolicy of continued liberality, the employees, considering the totalityof its remarks and admonitions, must necessarily have questionedwhether union representation would not result' in a detrimentalaltera-tion of their conditions of employment.33This conclusion is con-firmed when the Company's utterances are weighed and interpreted,as the employees must have interpreted them, in the light of its pastrecord of unfair labor practices.The Company suggests that, because of the waivers filed by theC. I. 0. with respect to the prior complaint cases, we should ignorethat record in judging the effect of its preelection conduct.This posi-tion is untenable.The waivers are not, of course, available to theCompany as a "defense," for the Company is not charged with unlaw-ful conduct in this proceeding,34 nor is it a party to, or beneficiary of,the waiver agreements.In accordance with our administrative policy,which is designed to solve a practical problem created by the inevita-ble delays attendant upon the litigation of cases involving unfair laborpractices,35 the Board required the C. I. 0. here to agree that it would82N.L. It. B. v VirginiaElectric and PowerCo., 314 U. S. 469.31 "It Is one thing to appeal to the gratitude of the employees in order to convincethem thata union is not necessary.It is a different thing to suggest that the benefitsof a liberallabor policywould be lost if a union is organized.The lattermeans of per-suasion iscoercivein nature."Peter J. Schweitzer, Inc v. N. L. R. B.,supra; Matterof Big Lake Oil Company,56 N L. R. B. 684; petition for enforcement granted January29, 1945.$4 Thus, It is clear thatthe Companyis in no waysubject to legal prejudice by ouraction herein taken.Onanv.N. L. It. B,145F (2d) 328(C. C. A. 8), wherein a petitionfor reviewwas dismissedin respect toMatter of D. W. Onanand Sons,52N. L. R B 1421;57 N. L. It. B. 6885As a generalprinciplewe hold that the continuingeffects ofunreniedied unfairlabor practicestend to vitiate employees'free choiceof bargaining representatives, and,if it were feasible,we would neverconduct anelection among employeesof an employercharged withviolation of the Act,until all issues pertainingthereto had been deter-mined by theBoard and any ensuingremedial orders fully enforced.On the other hand,in a situationwhere employeesdesire to designate bargaining representativesduring thependency of an unfairlabor practicecase,we recognizethat to postpone the conduct ofan election in the representation case untilthe close of the longprocess prescribed inSection10 of the Act, which mustbe observedin the complaintcase,may obstruct andunduly delay collective bargaining,contrary to the purposesof the Act.In such a case,ifwe believe,and the chargingunion concedes,that it isin the circumstances prac-tically possibleto conducta fair electiondespite the employer's past commission or al-leged commission of unfairlabor practices,we will direct an election,provided that thecharging union agreesby its "waiver" not to urgesuch unfairlabor practicesas a basisfor seekingto have the electionInvalidated.The waiveris simply an admission ofre6ord by the chargingunion thatcertain past conduct ofthe employer, known to both theunion andthe Board, may properlybe discounted as affectingthe validityof the con-templated election.Ithas no prospectiveapplication and cannot relieve the Boardof the duty to determine,in the light of all relevantcircumstances,the effect of any con-duct by the employer on the eveof the election,which is claimed to have interfered withthe conduct or the results thereofBy this practice,designed to effectuate the policiesof the Act,the Board avoids a dilemmagrowing outof its dual administrative processes.As a result of our practice,the employer's failureto comply with theBoard's remedialorder or recommendation does not operate to bar employees from an opportunity to selecta bargaining representative;but the mere holding of a timely electionamong such em-ployees does not constitute a purge of unlawfulconduct practicedby the employer. 276DECISIONSOF NATIONALLABOR RELATIONS BOARDnot seek to have the election set aside on the basis of the Company'sconduct which was before us in the two prior unfair labor practicecases.We are, of course, concerned that this and all like promisesmade to the Board be faithfully performed.However, we do notregard our determination in this case as condoning any violation ofeither the letter or the spirt of the C. I. O.'s waiver agreements.Wepropose to set this election aside, not because of the Company's unfairlabor practices which were the subject of the waivers, but because ofits conduct during the 2 weeks prior to the elections. The effect uponthe employees of certain aspects of that conduct, notably addressesmade by the Company's officials which are not even rendered intelligi-ble except by allusion to past events, can be realistically determinedonly by reference to events lying in the past.The filing of the waiversdid not obliterate the past unfair labor practices or create the fallacyof their non-occurrence; nor did we require the waivers to be 'filedfor the purpose of indulging in such fiction.We find, on the basis of the facts and conclusions above set forth,that by reason of the Company's interference, the elections were nottruly representative of the employees' free choice.','We shall, there-fore, set the elections aside.We shall direct new elections, at suchtime as the Regional Director shall advise us that they may be appro-priately held.III.THE MOTION TO INTERVENEOn January 1, 1944, in the original Decision and Direction of Elec-tions in this proceeding, the Board found two units appropriate forthe Company's employees : (1) all regular and relief elevator operatorsand starters employed in the Company's St. Louis store and in theSt.Charles Street warehouse, including escalator attendants, and(2) allselling and non-selling, clerical and non-clerical, regular andregular extra employees at the Company's St. Louis store and theSt. Charles Street warehouse, but excluding all extra or "just extra"employees, elevator operators, starters, escalator attendants, generaloffice employees, demonstrators, employees in leased departments, em-ployees represented by other unions and presently under contract withthe Company, employees at the Pine Street warehouse, at the cus-tomers' garage, and at the Spring Avenue warehouse, and all em-ployees in the busheling department, all employees in departments324, 325, 341, 342, 343, 345, 352, 379, 421, 422, 431, 381, 382, 443, 477,541, and 561, and confidential employees.All supervisory employeeswithin the Board's usual definition of that term were also excludedfrom the bargaining units.36As noted above, we find no supportfor the A. F.of L's objection No. 2 In its en-tirety ;nor, except as to the speechesand lettersof Salomon and May, forthe C. I. O.'sobjection No. 5. THE MAY DEPARTMENT STORES COMPANY277On August 15, 1944, after elections had been held among employeesin these units, and while these investigatory proceedings were pendingconcerning their validity, Female Cafeteria and Soda Fountain Em-ployees Union, Local No. 249, A. F. L., herein called Local 249, fileda petition for investigation and certification of representatives in CaseNo. 14-R-1041, alleging that employees in the Sixth Street tearoomat the Company's store constitute an appropriate bargaining unitapart from other employees in the larger group previously foundappropriate for general store employees and requesting certificationas their exclusive bargaining representative. In support of its petitionto represent a majority of the approximately 45 employees in its pro-posed unit, Local 249 submitted 30 cards, 14 of which were undated,1 dated July 1944, and the remaining dated August 1944. Being ad-vised by the Regional Director that the new petition was ill-timedbecause of the pendency of the instant proceedings and would be dis-missed, Local 249 thereupon filed a motion to intervene herein, urgingthat the Board find in the instant proceedings the unit set forth inits petition as an appropriate bargaining unit and direct an electionamong employees therein, in which Local 249 should participate. TheCompany and the C. I. O. each filed objections to the granting of themotion.Since the record clearly indicates that Local 249 organizedemployees in its proposed unit subsequent to the issuance of our Deci-sion and Direction of Elections on January 1, 1944, the motion tointervene herein filed by Local 249 is hereby denied.37ORDERThe National Labor Relations Board hereby vacatesand sets asidethe elections conducted in this proceeding on January 28, 1944.MR. GERARDD. REILLY, concurring specially :In view of the fact that the record shows an apparentmisunder-standing between the Board's agents and Company officials withrespectto the mechanics of the election,and also sincemore than ayear has elapsedsincethe employees of this Company have had achance to express themselves by secret ballot on their choice of a bar-gaining agent, I have no objection to the result of the majority's deci-sion.I do think, however, that many of the observations in the opinionaccompanying the Order are not well taken.At the time this election was conducted, the Company had not com-plied, with the Board Order in Cases No. 14-C-872 98 or No. 14-C-596139ordering it to cease and desistfrom certain enumeratedunfair labor97Matterof The UnitedBoat Service Corporation,55 N. L. R. B. 671.83 53N L R. B. 1366.'59 N. L.R.B 976. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractices.It is very probably that the coercive effect of these practicesaffected the result of the election.But this was a risk which the peti-tioning organization in the principal bargaining unit 40 in this electionknowingly incurred, since it had waived these unfair labor practicesin accordance with the rules of practice of this Board.One of theseunfair labor practices related to a wage increase granted to the em-ployees, subject toWar Labor Board approval, which was found tohave been made under such circumstances that it was discriminatory.Consequently, I do not see how the announcement of this wage increasewas anything more than another aspect to the unfair action whichthe Union had expressly waived, and since the occurrence of this eventmust have been within the contemplation of all the parties, it wouldnot seem a valid ground for setting aside the election.41As for the other speeches and announcements by the Company, itseemed to me that their primary emphasis was upon bringing out aheavy vote, and while their motivation was undoubtedly due to un-friendliness toward the Union, I find nothing in the language usedwhich transgresses the permissible exercise of freedom of opinion,noted by the Supreme Court of the United States in its latest pro-nouncement on the subject.42APPENDIX 1THE MAY DEPARTMENTSTORES COMPANYFAMOUS-BARB Co.ST. LouisJANUARY 15, 1944.To EVERY EMPLOYEE OF FAMOUS-BARR Co. IN THE ARMED FORCES OFTHE UNITED STATES :On January 1, 1944, pursuant to petition filed by the C. I. O. andmotion to intervene filed by the A. F. of L. the National Labor Rela-tions Board ordered an election to be held at which a large unit ofabout 3500 of the employees of this Company will choose between theC. 1. 0., the A. F. of L., or no Union.By express order of the Board employees "In the armed forces oftheUnited States who present themselves in person at the polls"and who are in the "appropriate unit" may vote.40One election was conducted in a unit of elevator operators,in which 48 votes were cast ;in the residual unit, which comprised virtually the rest of the store,2,710 votes were cast.The comment in the foregoing opinion relates to the election in the latter unit41 In fact, this increase is not enumerated by the C. I. O. in its list of objections,althoughpassing reference is made to it in the brief.'a See opinion of Mr. Justice Rutledge inThomas v. Collins,323 U. S. 516 :"Accordingly,decision here has recognized that employers'attempts to persuade to actionwith respect to joining or not joining unions are within the First Amendment's guaranty." THE MAY DEPARTMENT STORES COMPANY279This notice is sent to you because you are in the "appropriateunit", and are entitled to vote.The time and place of the election will be announced in a few days.The purpose of this notice is to advise you that if you should bein or near St. Louis between this date and January 31, 1944, youshould immediately upon arrival contact any employe of the store,or visit the store, in order to learn when and where you may castyour vote on this matter.If you have no expectation of being in or near St. Louis duringthis month, it may be that you will want to write to one or more ofyour co-workers to express your ideas on this important matter sothat your associates will have an opportunity to be guided by youropinion.Such communications, naturally, should be mailed or tele-graphed at once as the election is almost sure to take place in thenext few days.With every good wish for your good health and good luck from allyour co-workers, we areYours very truly,FAMOUS-BARR COMPANY.APPENDIX 2CopyTHE MAY DEPARTMENT STORES COMPANYFAMOUS-BARR CO.STORESSt. LouisClevelandLos AngelesDenverAkronBaltimoreST. Louis 1, Mo.,January 26,1944.(Employee's Name)(Employee's Address)Dear Co-WORKER: This Friday, the 28th, you will have the oppor-tunity to cast your secret ballot in the Labor Board election to decidewhether you will be represented in the future in your relations withthis company by the CIO as your exclusive bargaining agent, or not.This is an extremely important question for you to decide and I askthat you consider it well.For nearly two and one-half years handbills have been passed outto us at frequent intervals as we entered the store.During thisentire periol I have said nothing, although there have been manytimes when the temptation to answer some of the statements hasbeen great.Now, however, as you prepare to go to the polls in thiselection, I believe that this expression from me as the head of our 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDf rn1 will be received by you in the same friendly spirit in which itis sent.I have the greatest pride in Famous-Barr'and in the prog-ress which the store has made with your cooperation and assistance.I hope that after Friday any dissension will be forgotten and thatwe will continue to work together for the common good of all.You should consider, when you decide how you will vote on Friday,whether or not you want the CIO, as you have had an opportunityto judge its actions and its policies during the last two and one-halfyears.Is its leadership the kind you want to follow?Would yougain anything?What would it cost?What control would you haveover the cost in the future?What obligations might you be assum-ing?These are among the questions you must decide.Take timeto talk them over with members of your own family, who have onlyyour interest at heart.Bear in mind that anyone else who seeks toinfluence you may possibly have a selfish motive. In the end, decidefor yourself what you think will really be best for you and restassured that no one but you will know how you vote.Also please remember this : Whether or not the CIO representsyou in the future depends upon how the majority votes-that is, amajority of those who actually vote and not a majority of the em-ployees who are eligible to vote.For example, if there are 3,500employees eligible to vote and only 500 of them should vote, then 251votes would decide whether the whole 3,5,00 employees would there-after be represented by the CIO or not. So you can see that everyvote counts and that if you do not vote it is the same as a voteagainst what you want.Therefore, don't let anything prevent youfrom voting.Let me make it clear that you have the right to join any unionor any other organization.Such membership will not affect yourposition with the store.On the other hand let me make it equallyclear that it is not necessary for you to join any union or any otherorganization in order to protect your position with the store.Nomatter what you may have heard, such has been and will continueto be the policy of this firm.I know that the past few years have been difficult.Costs of livinghave increased, while salary increases are limited by strict govern-mental control.Our voluntary petition for the general salary in-crease filed last August was only one indication that we are consciousof your problems.The War Labor Board has now finally acted onour application so that we can now put into effect the increaseswhich they authorized, and pay the accumulated back pay in thenext few days.I am grateful to you for your help in making Famous-Barr theleader that it is in the retail field, and I ask only that you be sure THE MAY DEPARTMENT STORES COMPANY281to vote on Friday, and that you vote in accordance with your ownindividual judgment.Sincerely,[s]MORTON J. MAY,President.APPENDIX 3REMARKS BY MR. FREI) Z. SALOMONJANUARY 27, 1944.LADIES AND GENTLEMEN :This is Mr. Salomon speaking.As I have walked through the store during the last few days, manyemployees, some of them old-timers, some of them new, have askedme, "Mr. Salomon, what do you think about this election?"I do have some personal views about this election and, like anyother citizen, I have the right to express them. In doing so, I wantto make it emphatically plain that I do not intend or desire to threatenor coerce any employee.You have the right to vote in this electionin accordance with your own judgment. I ask merely that you listencarefully to the things which I have to say.There will be two elections.One will be among the elevator em-ployees-about 50 or 60 people.The other will be among a largerstore wide group of 3,000 or more. It is about this larger election,in which most of you are eligible to vote, that I wish to speak to you.In the first place, what is this election about? It is simply to de-cidewhether all of you who are eligible to vote are going to berepresented in the future by the CIO, or not.The second question is-how will the election be decided? If amajority of those who vote, vote "Yes," then all who are eligible tovote will be represented by the CIO. If a majority of those who vote,vote "No," then you will not be represented by the CIO. But, ineither event, the decision will be made by the majority of those whoactually take the trouble to vote.Those who do not vote will have thismost important question decided for them by those who do vote; andif they don't go to vote, it's the same as voting for what they don'twant.So be sure to vote.The next question is whether or not anyone can find out how aperson votes.I have made it my business to study that questionvery carefully in detail, and I can assure you that this election willbe by absolutely secret ballot.There will be no identifying markon your ballot such as there is in the regular city and state elections.The only mark on the ballot will be the "X" mark you put on it your-self to show how you vote.Then you will fold the ballot so that the 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDmark does not show from the outside and drop it in the sealed ballotbox yourself.That certainly guarantees secrecy in every respect.The polls are right up above us on the 17th floor of the Railway, Ex-change Building and you don't even have to put on your wraps or goout on the sidewalk.You walk right from the Main Floor of theStore into the Locust Street lobby of the Railway Exchange Build-ing, go up on the building elevators, get off at the 17th floor, turn tothe right and walk into the polls, in Room 1730.The'all-important question is: Do you want the CIO? In decidinghow you will vote you should consider all the facts.Here are somefacts that you will want to think over.The CIO claims that it wants you to have more money.Then whydid it do everything it could to prevent your getting the raise on thepetition we filed last August? I know they say it wasn't enough, butdid that justify their objections to your getting that much, and did itjustify running the risk that you would lose the increase?Fortu-nately, they didn't have much success, except to delay it some, andyou are going to get the increase and the back pay in just a few dayseven though the labor members of the War Labor Board in KansasCity voted against it.The CIO tried to create bad feeling between you and the Companyby claiming that we didn't even apply for an increase but, of course,the records show that we did.When we applied for the increase for all the employees, we includedthe tailors in the petition.However, since the CIO represented thetailors, we specified that if the CIO should object, the tailors could beexcluded from the increase. Sure enough, the CIO objected andaccordingly the tailors were then excluded from the petition and won'tget the raise and the back pay.You have all seen in the circulars which have been distributed atour doors, the attempts which the CIO has made to create dissensionamong our employees, and bad feeling between you and the Company.Not only that, but on several occasions the' CIO has distributed circu-lars to the public filled with statements of a character which werenecessarily injurious to the business of the Company, although theyknew that your positions and your earnings depend upon the goodwillof our customers, and that any injury to the Company was bound toinjure you.You have all heard rumors that you would have to join the Union ifthe Union wins the election and that it will cost you a great deal ofmoney to do so at that time.We can assure you that you need pay noattention to any such rumors.You will never have to join this or anyother. union if you do not wish to do so. If, on the other hand, youdo wish to do so, that is your privilege, but you should not join now' THE MAY DEPARTMENT STORES COMPANY283because of any threat that you will have to do so later, or that it willcost you a high initiation fee to join later.You also have seen statements in the circulars time after time formore than a year that the CIO represents a big majority of the em-ployees.You can judge, however, about how much truth there is tothese claims when the Labor Board itself on January 1, 1944, said :"The record discloses that theorganizationof the Company'semployees at St. Louis was begun more than two years ago andthat the competing labor organizations interested in this efforthave made slow progress in accomplishing their purpose."The CIO organizing campaign has been directed from Chicago,where the leaders of this Union in this part of the country live.Youhave seen a great deal in the CIO circulars about what they haveaccomplished in Chicago.All I know is that not one of the Chicagocontracts which the CIO offered in evidence in our recent case, pro-vides for a 40-hour, five-day week.There is one difference, however,between the working hours undersomeof the Chicago contracts andthe working hours at Famous-Barr, and that is that the employees inChicago are charged with their relief periods, while you are not.These are some of the things which have come to my attention andwhich you may want to consider in deciding whether or not you wantthe CIO.But there is also another important side to the question.You should think of the things Famous-Barr has done voluntarily.I have no intention of reviewing my more than forty years with theCompany, but let me recall a few things which the store has done inthe last few years, not as a result of any force, but just as a result ofour working -together.I have already mentioned the petition for thegeneral salary increase which we filed voluntarily last August and Iwon't take your time to discuss it further. I would rather pay it thantalk about it.Famous-Barr Company is the only large store in St. Louis that doesnot keep open one or more nights each week, and itis almostthe onlylarge store in the United States that doesn't.Nobody forces us toclose our store every day at 5: 00 o'clock.On the contrary, we havebeen under enormous pressure from our competitors,as well as fromlocal authorities and from governmentalagenciesto stay open Mondayevenings.Nevertheless, we do not stay open, as you all know, and ourprimary reason for not staying open is that we know you don't wantus to.Back in 1942 a lot of influential people in this city and in othercities thought it would be a good idea to stagger the street car trans-portation load by having the downtown stores stay open until 6: 00o'clock every day. It didn't take long to find out that you folksdidn't like the idea.I am not criticizing the people who proposed it. 284DECISIONSOF NATIONAL LABOR RELATIONS BOARDThey sincerely thought it was necessary, and I respect them personally.But I was convinced the idea was not sound and I knew you didn'twant it.I led the fight against it and it was really a fight. It wastough to have to oppose the City authorities and the street car execu-tives and officials of the Office of Defense Transportation who cameout here from Washington. I was courageously and ably supported bythe other downtown merchants.The CIO later tried to take credit forthe fact that you don't now have staggered hours, but the Store ownersare entitled to the credit..Nobody forced us into this battle.We putup the scrap and won it because you wanted us to.Nobody forces us to establish the Employees' Service Office, whereyou can go with any complaint or personal problems and receive careful,courteous attention and consideration.Nobody forced us to put in our plan of Sick-Leave Pay in February,1942, whichis inaddition to the Welfare Association benefits.Nobodyforced us to pay the fees of two doctors, the salaries of two nurses andtwo social service secretaries and to dispense medicine free to ouremployees' hospital. (By the way, the Store furnishes these things andnot the Welfare Association, as some of you may believe.)Nobodyforced us to allow liberal vacations with pay or to pay Year-Endbonuses.Nobody forced us to operate our employees' lunchroom at aloss of thousands of dollars a year.Nobody forced us to petition theState Auditor so that you don't have to pay Sales Tax on your mealsthere.Nobody forced us to allow employees to take liberal reliefperiods and shopping time off, with no loss of pay.Nobody forced usto give you 20% discount on new fresh merchandise many times eachyear just at the time when it is most needed.We did all these thingsand many more because we believed that you wanted us to do them,and because we felt, and still feel, that we want to cooperate with you.We expect to continue this policy in the future.I understand that some of the people in the store who have beenidentified with the Union's campaign are fearful of what may happento them after the election.Nothing is going to happen to them.They have the right to join any union or any other organization, andsuch memberships do not affect their positions in the Store.How-ever, it is equally true, that it is not necessary for an employee to joinany union or any other organization in order to protect your positionin the store.That has always been our policy and it always will be.The only thing that counts is how you do your work.I want to emphasize the fact that each and every one of you hasfull freedom of choice as to whether you want to vote for or againstthe CIO and that you are under no obligation to vote for the CIO justbecause you may have signed a CIO card. THE -MAY DEPARTMENT STORES ' COMPANY285I have mentioned these things because .I thought that you mightwant to consider them in making your decision.The decision is foryou to make freely without fear or compulsion. In any case, whetheryou favor the CIO, or whether you wish to continue on the old basis,you can only register your desire if you vote; therefore I urge you oneand all-Decided for yourself . . . make up your own mind . . . and besure to vote.I have heard that a few employees are thinking of staying home to-morrow to have an excuse for not voting. I simply cannot understandwhy anyone should have that attitude.No one can possibly knowhow you vote.No one will dare to bother, molest or annoy you eitherin the store or on the way to or from the polls. This is guaranteedby the United States Government. I am confident, therefore, thatour absent list tomorrow will be the smallest that we have had in years.Thank you.[Seeinfra,61 N. L. R. B. 707 for Second Direction of Elections.]639678-45-vol. 61=20